Citation Nr: 0611166	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-19 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, 
including from exposure to herbicides.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty in the military from May 
1966 to May 1968, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDING OF FACT

There is no competent evidence of a diagnosis of prostate 
cancer to confirm the veteran has or ever has had this 
condition; his diagnosis, instead, has been benign prostatic 
hypertrophy, and he underwent surgery to treat that 
condition.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.



In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(Pelegrini II).  Here, VCAA notice was provided in April 
2003, so before the RO's initial adjudication of the claim in 
June 2003.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before 
initial adjudication) specified in Pelegrini II.  See also 
Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006).

The Court also held in Pelegrini II that VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his possession pertaining to the 
claim.  Pelegrini II, 18 Vet. App. at 120-121.  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The April 2003 VCAA letter provided the veteran notice of the 
evidence needed to support his claim, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  And although the letter does not 
contain the precise language specified in the fourth 
"element," the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The letter stated that it was his responsibility 
to support his claim with appropriate evidence and 
specifically outlined the evidence needed.  A more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  See VAOPGCPREC 1-04 (Feb. 
24, 2004).



The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes the veteran's service medical 
records (SMRs) and his private and VA treatment records.  
There is no indication or suggestion of other additional 
evidence having a bearing on this case.  The veteran and his 
representative have not identified any outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of this law.  
In addition, more general due process concerns have been 
satisfied.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  See 38 C.F.R. § 3.103 (2005).  

There are a couple of other preliminary points also worth 
noting.  During the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.



In this particular appeal at hand, as mentioned, the veteran 
was provided notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided notice of the type of evidence 
necessary to establish a disability rating or effective date.  
Despite the inadequate notice provided him on these latter 
two elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction (AOJ, i.e., RO), the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because, as the Board will conclude below, 
the preponderance of the evidence is against his claim for 
service connection, so any questions insofar as the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Accordingly, the Board will 
discuss the merits of the claim.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



If a veteran was exposed to an herbicide agent - including 
Agent Orange, during active military, naval or air service 
and has contracted an enumerated disease (including prostate 
cancer) to a degree of 10 percent or more at any time 
since service, then he/she is entitled to service connection 
on a presumptive basis, even though there is no record of the 
disease during service.  38 C.F.R. §§ 3.307. 3.309(e).  
Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975 (Vietnam Era), shall be presumed to 
have been exposed to an herbicide agent, unless there is 
affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307.

Analysis

The threshold minimum requirement that must be satisfied in a 
claim seeking service connection is that there must be 
competent evidence (a medical diagnosis) confirming the 
veteran has the claimed disability.  Here, however, there is 
no competent (medical) evidence indicating the veteran has or 
ever has had prostate cancer.  Without competent evidence of 
current disability, there is no valid claim of service 
connection; obviously then, absent even proof of the 
condition alleged, there is no possible way of etiologically 
linking a, for all intents and purposes, nonexistent 
condition to service.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997) and 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

VA treatment records show the veteran underwent a 
transurethral resection of the prostate in March 2003 for 
benign prostatic hypertrophy with bladder stones.  But there 
is no evidence in these treatment records of a diagnosis of 
prostate cancer.  The postoperative diagnosis was benign 
prostatic hypertrophy.  Indeed, even the veteran concedes he 
has not been diagnosed with prostate cancer.  On the 
contrary, he states that his "prostate was removed because 
it was about to become cancerous and the VAMC Charleston, SC, 
doctors determined it was prudent to remove the prostate 
before it caused everything to become infected with cancer."  
See VA Form 21-4138, Statement in Support of Claim, dated 
June 30, 2003.
While, accepting this as true, the veteran's benign prostatic 
hypertrophy eventually may have resulted in prostate cancer 
at some undetermined time in the future, the fact remains 
that he does not currently have prostate cancer and, for that 
matter, never actually has had this condition.  The Board may 
not award service connection for "any possible future 
disability".  38 C.F.R. § 3.102 (2005) provides that service 
connection may not be based on resorting to speculation or 
even remote possibility.

Merely because the veteran believes - however sincere, that 
he would have developed cancer but for the surgery is 
insufficient to grant service connection.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Aside from this, insofar as he 
suggests that he was told by his physicians that he would 
develop prostate cancer without the benefit of the surgery, 
this, too, is insufficient to grant service connection 
because the connection between what a physician said and the 
veteran's account of what "the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).

In summary, in the absence of competent evidence of a current 
diagnosis of prostate cancer, there is no basis to allow the 
veteran's claim.  So the Board finds that the preponderance 
of the evidence is against service connection for 
prostate cancer.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for prostate cancer, 
including due to exposure to herbicides, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


